Title: To Thomas Jefferson from William Carmichael and William Short, 15 August 1793
From: Carmichael, William,Short, William
To: Jefferson, Thomas



Sir
Madrid Aug. 15: 1793

In our last letter of the 6th. of June we had the honor of informing you of our having written a letter to Mr. Gardoqui on the 26th: of May, agreeably to his desire and in consequence of his promise to give us an immediate answer, to be transmitted officially to the President of the U.S.
That answer though promised to us daily at every interview, was daily postponed until the court began to prepare for their departure from Aranjuez, on account of its being necessary as he informed us, to concert the answer for form sake with the foreign department. From that time we were assured we should have it on their arrival at Madrid—And then as is done with all business, it was delayed for some time on account of papers not being unpacked. After this he came to  what is considered the last step in the procrastinating routine—viz. to desire us to write to him again on the subject, observing that that would enable him to push the foreign department.
In consequence thereof we wrote to him our letter of July the 15th. On the 5th. of August we recieved his answer which was dated the 1st. of the same month probably by mistake, as it must have got to our hands in an hour after coming from his. On the 11th. we replied thereto previously to his leaving this place for St. Ildefonso on the 13th. We do ourselves the honor to inclose you copies of these several pieces Nos. 1. 2. 3. and 4. As we consider it proper to send them by duplicate we hope you will excuse one of the copies being from the press.
They will render any comment on our part unnecessary; except as to Mr. Gardoqui’s answer being so different from what we had expected. The only external cause to which we could have attributed it would have been what we mentioned in the last page of our letter of June the 6th. There are some circumstances however which induce us to believe that the ground there mentioned is not at present as agreeable here as it was expected it would be. Although this ground may become more favorable yet from what has hitherto taken place we should rather imagine now that the difference between Mr. Gardoqui’s written and his verbal answer, may have proceeded from his having been in an error himself at first as to this commissary, and having been confirmed in it also perhaps from his first enquiry from the Minister of foreign affairs. For it appears to us at least as likely that this minister should be ignorant of the existence of that commissary as M. de Gardoqui, who is in correspondence with the Spanish agents in America, and who from the time of his being named to treat with us here would naturally have been informing himself in all these subjects. And he acknowleges in his letter his having told us of his own ignorance of a commissary having been employed with the Indians.
Our letters will have informed you of the conduct we had determined to pursue with respect to the negotiation with which we are jointly charged and of our reasons therefore. It appeared to us at that time unquestionable that you would do us the honor to write to us immediately on your being informed of the circumstances therein alluded to. And from our idea of the time you would have received that information from the persons there mentioned it seemed to us certain we might expect your letter before any considerable lapse of time: We have gone on with some degree of impatience and anxiety under this expectation until now, and although we have not had the honor of recieving from you the orders expected, yet we had been so firmly persuaded that you would have thought it necessary to have written to us after the circumstances abovementioned, although it should have been merely to have  expressed that they had occasioned no change in the President’s intentions, that we continued to impute our not hearing from you rather to the accidents of the sea than your not having written.
After so long a delay we have begun to be less easy about your opinion as to the propriety of the line we have adopted, although our own sentiments on that subject remain the same with those we have hitherto expressed to you. Being persuaded however that whilst the court resided here it would be impossible for the minister to enter seriously on the business, we have considered it best not to bring it forward before their being settled at St. Ildefonso, as this will still give us a further opportunity of previously hearing from you. They arrived at that place on the 13th. and we are now about to follow them. From the considerations abovementioned and our present view of circumstances we have determined whilst there to proceed to the discussion if we should have recieved no letter from you. We should add however that we have no reason whatever to suppose the result will be different from what we have formerly announced to you.
We have thought it proper to give you this previous notice of our intention and we shall do ourselves the honor of writing to you immediately on any step being taken in consequence thereof.
This letter will be sent by post and will carry you assurances of the profound respect with which we have the honor to be, sir, your most obedient & most humble servants.

[Wm. Carmichael]W Short


PS. The last letter we have had the honor of recieving [from] you was dated Nov. 3. 1792. Your circular of April 26. has been recieved by each of us.

